                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:19-cv-00269-FDW


 DAVID EZELL SIMPSON,            )
                                 )
      Petitioner,                )
                                 )
 vs.                             )                                       ORDER
                                 )
 FNU McFADDEN and STATE OF NORTH )
 CAROLINA,                       )
                                 )
      Respondents.               )



       THIS MATTER is before the Court on Petitioner’s Motion for Writ of Mandamus (Doc.

No. 4). Petitioner is a pre-trial detainee awaiting trial for state criminal charges, (Doc. No. 1, at

1), and he seeks a writ of mandamus ordering that his pending charges in Mecklenburg County

Superior Court be dismissed. (Doc. No. 4, at 6).

       Mandamus relief is a drastic remedy available only in extraordinary circumstances.

Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004). Moreover, federal courts do not have

jurisdiction to order state courts or state officials to exercise their duties. See, e.g., Davis v.

Lansing, 851 F.2d 72, 74 (2d Cir. 1988); Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d

586, 587 (4th Cir. 1969) (per curiam). Accordingly, the Court declines to grant Petitioner

mandamus relief compelling a North Carolina court to dismiss his pending state criminal charges.

       IT IS THEREFORE ORDERED that Petitioner’s Motion for Writ of Mandamus (Doc. No.

4) is DENIED.

       SO ORDERED.
                                           Signed: March 25, 2020
